IN THE COURT OF APPEALS OF THE STATE OF WASHINGTON
                           DIVISION ONE

STATE OF WASHINGTON,                       )      No. 80769-2-I
                                           )
                           Respondent,     )
                                           )
                v.                         )      UNPUBLISHED OPINION
                                           )
CHRIS ANN WICKHAM,                         )
                                           )
                           Appellant.      )

     PER CURIAM — Chris Wickham appeals the judgment and sentence imposed

following her conviction for felony driving under the influence. She contends that

the trial court waived all discretionary legal financial obligations (LFOs), but that

the judgment and sentence requires her to pay the costs of supervision by the

Department of Corrections (DOC). The State concedes that this condition should

be stricken because Wickham was indigent, and the sentencing court clearly

intended to impose only mandatory legal financial obligations. See State v.

Lundstrom, 6 Wash. App. 2d 388, 396 n.3, 429 P.3d 1116 (2018) (costs of

supervision are discretionary); State v. Dillon, 12 Wash. App. 2d 133, 152, 456 P.3d
1199 (2020) (striking DOC supervision fee where “[t]he record demonstrate[d]
No. 80769-2-I/2


that the trial court intended to impose only mandatory LFOs”). We accept the

State’s concession, and remand to the trial court to strike the supervision fee.




                                         2